              Case 2:18-cr-00398-BLW Document 11 Filed 01/03/19 Page 1 of 2


1    Amy H. Rubin
     Federal Defenders of Eastern Washington and Idaho
2
     10 N Post Suite 700
3    Spokane, Washington 99201
     (509) 624-7606
4
     Attorneys for the Defendant
5

6                         UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO
7
                           The Honorable B. LYNN WINMILL
8
     United States of America,                       No. 2:18-cr-398-BLW
9
                      Plaintiff,                     Notice of Appearance
10       v.

11   Katrina Lynn Danforth,

12                    Defendant.

13

14     I am admitted or otherwise authorized to practice in this court, and I appear in this case
15
      for Ms. Danforth.
16

17   Dated: January 03, 2019                  Respectfully Submitted,

18                                            S/Amy H. Rubin
                                              Amy H. Rubin, GA 618349
19
                                              Attorneys for Lynn Danforth
20                                            Federal Defenders of
                                              Eastern Washington and Idaho
21                                            10 N Post Suite 700
                                              Spokane, Washington 99201
22                                            (509) 624-7606
23
                                              (509) 747-3539
                                              Email: Amy_Rubin@fd.org
24   Notice of Appearance

                                                1
            Case 2:18-cr-00398-BLW Document 11 Filed 01/03/19 Page 2 of 2


1                              CERTIFICATE OF SERVICE
2         I hereby certify that on January 03, 2019, I electronically filed the foregoing with
3
     the Clerk of the Court using the CM/ECF System which will send notification of such
4
     filing to the following: TRACI J. WHELAN, Assistant United States Attorney and
5
     Bryce Ellsworth, Assistant United States Attorney.
6
                                               S/Amy H. Rubin
7
                                               Amy H. Rubin, GA 618349
8                                              Attorneys for Lynn Danforth
                                               Federal Defenders of
9                                              Eastern Washington and Idaho
                                               10 N Post Suite 700
10
                                               Spokane, Washington 99201
11                                             (509) 624-7606
                                               (509) 747-3539
12                                             Email: Amy_Rubin@fd.org

13

14

15

16

17

18

19

20

21

22

23

24   Notice of Appearance

                                                 2
